Citation Nr: 1020187	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-32 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a hiatal hernia with 
reflux.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served in the Louisiana Army National Guard and 
Reserves from October 1965 until retiring in August 2004.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
That decision adjudicated and denied several claims and, in 
response, the Veteran submitted a timely Notice of 
Disagreement (NOD) in July 2006 initiating an appeal 
concerning all of them.  But after receiving a Statement of 
the Case (SOC) in July 2008, his August 2008 substantive 
appeal (on VA Form 9) indicated he was only continuing to 
appeal the claims for service connection for a hiatal hernia 
with reflux and for hearing loss.  See 38 C.F.R. § 20.200 
(indicating that an appeal to the Board consist of a timely 
filed NOD in writing and, after receipt of a SOC, a timely 
filed substantive appeal (e.g., a VA Form 9 or equivalent 
statement)).  So he only perfected an appeal of these two 
claims, and a May 2009 RO rating decision since issued 
granted service connection for bilateral hearing loss and 
tinnitus.  Hence, the only claim that remains concerns 
whether he also is entitled to service connection for a 
hiatal hernia with reflux.

In February 2010, in support of this claim, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.

Because this claim requires further development, the Board is 
remanding it to the RO via the Appeals Management Center 
(AMC) in Washington, DC.




REMAND

The Veteran attributes his hiatal hernia and resultant reflux 
to doing sit-ups during a drill weekend of physical fitness 
training for the Louisiana National Guard sometime in 1967 or 
1968.

The records concerning his active duty for training (ACDUTRA) 
do not contain any mention (e.g., complaints, findings, 
diagnosis, etc.) specifically referable to a hiatal hernia.  
But those from the late 1980s show he received Tagamet for 
indigestion, and more recent private medical records from 
1999 show treatment for gastroesophageal reflux disease 
(GERD).

In an April 1989 statement, a private physician opined that 
the Veteran's hiatal hernia and reflux were traumatic, 
related to performing sit-ups in the military.  
This physician's opinion appears based on the Veteran's self-
reported history as there is no indication this physician had 
available the Veteran's claims file or service treatment 
records for consideration in formulating this opinion.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) 
has held that, "[e]vidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence.'"  Leshore v. Brown, 8 Vet. App. 
406, 410 (1995).  But in a more recent precedent decision, 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. 
S. Court of Appeals for the Federal Circuit addressed lay 
evidence as potentially competent to support presence of 
disability, including during service, even where not 
corroborated by contemporaneous medical evidence.  Also, in 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
nexus opinion solely on the rationale it was based on a 
history given by the Veteran.  Rather, as the Court further 
explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
reliance on a Veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
Veteran as lacking credibility.  


Moreover, the Court even more recently indicated in Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008), that review of 
the claims file is not dispositive of the probative value of 
a medical opinion.  Instead, it is the information gathered 
from that review (or lack thereof) that is more 
determinative.  The Court added, "[i]t is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

As other support for his claim, the Veteran also has 
submitted an August 2008 statement from a comrad in the 
Louisiana Army National Guard indicating he personally 
witnessed the Veteran begin experiencing a sharp pain in the 
vicinity of his solar plexus during the physical training in 
question some time between 1967 and 1969, while doing a sit-
up.

According to the holding in McClendon v. Nicholson, 20 Vet. 
App. 79 (2006), VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

So this case must be referred to a VA compensation examiner 
to have him/her review this relevant evidence, evaluate the 
Veteran, and provide further medical comment on the etiology 
of his claimed hiatal hernia with reflux - especially 
insofar as whether this condition is attributable to the type 
of injury alleged (i.e., doing sit-ups coincident with 
physical fitness training in the National Guard).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
compensation examination for a medical 
nexus opinion concerning the etiology of 
his claimed hiatal hernia with reflux.  
In particular, the examiner should 
indicate the likelihood (very likely, as 
likely as not, or unlikely) this condition 
initially manifested during the Veteran's 
ACDUTRA service - and especially from 
doing sit-ups during physical fitness 
training on a drill weekend sometime 
between 1967 and 1969.

All necessary diagnostic testing and 
evaluation needed to make this important 
determination should be performed.  The 
designated examiner must review the claims 
file, including a complete copy of this 
remand, for the Veteran's pertinent 
medical and other history.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the claim for 
service connection for a hiatal hernia 
with reflux in light of the additional 
evidence.  If this claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


